17-3518
Jander v. International



 17‐3518 
 Jander v. International 
                            UNITED STATES COURT OF APPEALS 

                                 FOR THE SECOND CIRCUIT 

                                     _______________ 

                                    August Term, 2018 

            (Argued: September 7, 2018               Decided: December 10, 2018) 

                                   Docket No. 17‐3518 

                                     _______________ 

              LARRY W. JANDER, and all other individuals similarly situated, 
                                RICHARD J. WAKSMAN, 

                                   Plaintiffs‐Appellants, 

                                          —v.— 

                 RETIREMENT PLANS COMITTEE OF IBM, RICHARD CARROLL, 
                          ROBERT WEBER, MARTIN SCHROETER, 
                                 Defendants‐Appellees, 

                     INTERNATIONAL BUSINESS MACHINES CORPORATION, 
                                       Defendant. 
                                    _______________ 

 B e f o r e: 

                  KATZMANN, Chief Judge, SACK AND RAGGI, Circuit Judges. 



                                              1 
 
                                          
                                 _______________ 
        
       Plaintiffs‐appellants Larry Jander and Richard Waksman appeal from a 
judgment of the Southern District of New York (Pauley, J.) dismissing their suit 
against fiduciaries of IBM’s employee stock option plan (“ESOP”). Plaintiffs‐
appellants claim that the defendants violated their duty under the Employee 
Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1104(a)(1)(B), to manage 
the ESOP’s assets prudently, because they knew but failed to disclose that IBM’s 
microelectronics division (and thus IBM’s stock) was overvalued. The district 
court determined that plaintiffs‐appellants did not plausibly plead a violation of 
ERISA’s duty of prudence, because a prudent fiduciary could have concluded 
that earlier corrective disclosure would have done more harm than good. On 
appeal, plaintiffs‐appellants assert that this standard is stricter than the one set 
out in Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct. 2459 (2014), and that the 
district court and others have applied this stricter standard in a manner that 
makes it functionally impossible to plead a duty‐of‐prudence violation. We find 
it unnecessary to determine whether plaintiffs‐appellants are correct, because 
they plausibly plead a duty‐of‐prudence claim even under the stricter standard 
used by the district court. Accordingly, the judgment of the district court is 
REVERSED and the case is REMANDED for further proceedings. 
                                  _______________ 

             SAMUEL E. BONDEROFF (argued), JACOB H. ZAMANSKY, Zamansky 
                 LLC, New York, NY, for Plaintiffs‐Appellants. 
              
             LAWRENCE PORTNOY (argued), J. STAN BARRETT, MICHAEL S. FLYNN, 
                 W. TRENT THOMPSON, Davis Polk & Wardwell LLP, New York, 
                 NY, for Defendants‐Appellees. 

             _______________ 

       




                                          2 
 
 
       

      KATZMANN, Chief Judge:  

      The Employee Retirement Income Security Act (“ERISA”) requires 

fiduciaries of retirement plans to manage the plans’ assets prudently. 29 U.S.C. 

§ 1104(a)(1)(B). One form of retirement plan, the employee stock option plan 

(“ESOP”), primarily invests in the common stock of the plan participant’s 

employer. This case asks what standard one must meet to plausibly allege that 

fiduciaries of an ESOP have violated ERISA’s duty of prudence.  

      The plaintiffs here, IBM employees who were participants in the 

company’s ESOP, claim that the plan’s fiduciaries knew that a division of the 

company was overvalued but failed to disclose that fact. This failure, the 

plaintiffs allege, artificially inflated IBM’s stock price, harming the ESOP’s 

members. To state a duty‐of‐prudence claim, plaintiffs must plausibly allege that 

a proposed alternative action would not have done more harm than good. The 

parties disagree about how high a standard the plaintiffs must meet to make this 

showing. However, we need not resolve this dispute today, because we find that 

the plaintiffs have plausibly alleged an ERISA violation even under a more 



                                          3 
 
 
restrictive interpretation of recent Supreme Court rulings. We therefore 

REVERSE the district court’s judgment dismissing this case and REMAND for 

further proceedings. 

                                  BACKGROUND 

      Plaintiffs‐appellants Larry Jander and Richard Waksman, along with other 

unnamed plaintiffs (collectively, “Jander”), are participants in IBM’s retirement 

plan. They invested in the IBM Company Stock Fund, an ESOP governed by 

ERISA. During the relevant time period, defendants‐appellees the Retirement 

Plans Committee of IBM, Richard Carroll, Robert Weber, and Martin Schroeter 

(collectively, “the Plan defendants”) were fiduciaries charged with overseeing 

the retirement plan’s management. The individual defendants were also part of 

IBM’s senior leadership: Carroll was the Chief Accounting Officer, Schroeter the 

Chief Financial Officer, and Weber the General Counsel. 

      Jander alleges that IBM began trying to find buyers for its microelectronics 

business in 2013, at which time that business was on track to incur annual losses 

of $700 million. Through what Jander deems accounting legerdemain, IBM failed 

to publicly disclose these losses and continued to value the business at 



                                         4 
 
 
approximately $2 billion. It is further alleged that the Plan defendants knew or 

should have known about these undisclosed issues with the microelectronics 

business. On October 20, 2014, IBM announced the sale of the microelectronics 

business to GlobalFoundries Inc. The announcement revealed that IBM would 

pay $1.5 billion to GlobalFoundries to take the business off IBM’s hands and 

supply it with semiconductors, and that IBM would take a $4.7 billion pre‐tax 

charge, reflecting in part an impairment in the stated value of the 

microelectronics business. Thereafter, IBM’s stock price declined by more than 

$12.00 per share, spawning two pertinent lawsuits. 

      The first is International Ass’n of Heat & Frost Insulators & Asbestos Workers 

Local #6 Pension Fund v. International Business Machines Corp., 205 F. Supp. 3d 527 

(S.D.N.Y. 2016) (“Insulators”), a securities fraud class action that was dismissed 

on September 7, 2016. The district court found that the investor plaintiffs had 

“plausibly plead[ed] that Microelectronics’ decreased value, combined with its 

operating losses, may have constituted an impairment indicator under” 

Generally Accepted Accounting Principles (“GAAP”). Id. at 535. The district 

court nevertheless dismissed the claims because the plaintiffs “fail[ed] to raise a 



                                          5 
 
 
strong inference that the need to write‐down Microelectronics was so apparent to 

Defendants before the announcement, that a failure to take an earlier write‐down 

amount[ed] to fraud,” id. at 537 (internal quotation marks and alterations 

omitted), or that the defendants knew that IBM’s earnings‐per‐share projections 

“lacked a reasonable basis when they were made,” id. at 537‐38.  That decision 

has not been appealed. 

      The second action is this case. Here, Jander alleges that the Plan 

defendants continued to invest the ESOP’s funds in IBM common stock despite 

the Plan defendants’ knowledge of undisclosed troubles relating to IBM’s 

microelectronics business. In doing so, Jander alleges, the Plan defendants 

violated their fiduciary duty of prudence to the pensioner plaintiffs under 

ERISA. The plaintiffs also pleaded that “once Defendants learned that IBM’s 

stock price was artificially inflated, Defendants should have either disclosed the 

truth about Microelectronics’ value or issued new investment guidelines that 

would temporarily freeze further investments in IBM stock.” Jander v. Int’l Bus. 

Mach. Corp., 205 F. Supp. 3d 538, 544 (S.D.N.Y. 2016) (“Jander I”).  

      The district court first dismissed Jander’s case on the same day it decided 



                                          6 
 
 
the securities fraud lawsuit. See id. at 540‐41. As an initial matter, the district 

court relied on the reasoning set forth in its securities fraud decision to find that 

the pensioner plaintiffs had “plausibly pled that IBM’s Microelectronics unit was 

impaired and that the Plan fiduciaries were aware of its impairment.” Id. at 542. 

The court noted that knowledge was a sufficient level of scienter because ERISA 

plaintiffs need not meet the heightened pleading standards that apply in 

securities actions. Id. But the district court nevertheless dismissed the action 

because Jander had “fail[ed] to plead facts giving rise to an inference that 

Defendants ‘could not have concluded’ that public disclosures, or halting the 

Plan from further investing in IBM stock, were more likely to harm than help the 

fund.” Id. at 545 (citing Fifth Third, 134 S. Ct. at 2472).  

       Rather than dismiss the action with prejudice, however, the district court 

granted Jander an opportunity to file a second amended complaint. Id. at 546. 

Jander availed himself of that opportunity, adding further details and alleging a 

third alternative by which the Plan defendants could have avoided breaching 

their fiduciary duty: by purchasing hedging products to mitigate potential 

declines in the value of IBM common stock. The district court again found 



                                             7 
 
 
lacking the allegations concerning the three alternatives available to the Plan 

defendants, determining that each might have caused more harm than good. 

Jander v. Ret. Plans Comm. of IBM, 272 F. Supp. 3d 444, 451‐54 (S.D.N.Y. 2017) 

(“Jander II”). This appeal followed. 


                                      DISCUSSION 

I.     Standard of Review 

       “To survive a motion to dismiss under Fed. R. Civ. P. 12(b)(6), a complaint 

must allege sufficient facts, taken as true, to state a plausible claim for relief. We 

review de novo a dismissal for failure to state a claim, accepting as true all 

material factual allegations in the complaint and drawing all reasonable 

inferences in plaintiffs’ favor.” Johnson v. Priceline.com, Inc., 711 F.3d 271, 275 (2d 

Cir. 2013) (citation omitted). 

II. Duty of Prudence 

       “The central purpose of ERISA is to protect beneficiaries of employee 

benefit plans . . . .” Slupinski v. First Unum Life Ins. Co., 554 F.3d 38, 47 (2d Cir. 

2009). Among the “important mechanisms for furthering ERISA’s remedial 

purpose” are “private actions by beneficiaries seeking in good faith to secure 


                                             8 
 
 
their rights.” Salovaara v. Eckert, 222 F.3d 19, 28 (2d Cir. 2000) (internal quotation 

mark omitted) (quoting Meredith v. Navistar Int’l Transp. Corp., 935 F.2d 124, 128‐

29 (7th Cir. 1991)). Such private actions include claims against a fiduciary for 

breach of the statutorily imposed duty of prudence.  See 29 U.S.C. § 1104(a)(1) 

(“[A] fiduciary shall discharge his duties with respect to a plan solely in the 

interest of the participants and beneficiaries and . . . with the care, skill, 

prudence, and diligence under the circumstances then prevailing that a prudent 

man acting in a like capacity and familiar with such matters would use in the 

conduct of an enterprise of a like character and with like aims . . . .”). The sole 

question at issue in this appeal is whether Jander has plausibly pleaded that the 

Plan defendants violated this duty. 

      A.     ERISA’s Duty‐of Prudence Standard 

      The parties disagree first and most fundamentally about what the 

plaintiffs must plead to state a duty‐of‐prudence claim under ERISA. Their 

arguments are premised on competing readings of two recent decisions by the 

United States Supreme Court and differing views of how they interact with the 

decisions of our sister circuits. Some background is therefore in order. 



                                            9 
 
 
      Prior to 2014, a consensus had formed that ESOP fiduciaries were entitled 

to a presumption that their fund management was prudent. This view was first 

articulated by the Third Circuit, which reasoned that “an ESOP fiduciary who 

invests the assets in employer stock is entitled to a presumption that it acted 

consistently with ERISA by virtue of that decision” because “when an ESOP is 

created, it becomes simply a trust under which the trustee is directed to invest 

the assets primarily in the stock of a single company,” a function that “serves a 

purpose explicitly approved and encouraged by Congress.” Moench v. Robertson, 

62 F.3d 553, 571 (3d Cir. 1995). As adopted by this Court, the presumption held 

that “only circumstances placing the employer in a dire situation that was 

objectively unforeseeable by the [plan] settlor could require fiduciaries to 

override plan terms” by ceasing investment in the employer, a standard that 

would “serve as a substantial shield that should protect fiduciaries from liability 

where there is room for reasonable fiduciaries to disagree as to whether they are 

bound to divest from company stock.” In re Citigroup ERISA Litig., 662 F.3d 128, 

140 (2d Cir. 2011) (internal quotation marks and citations omitted). Other circuits 




                                         10 
 
 
agreed, although the precise formulation and application of the presumption in 

favor of fiduciaries differed.1 

       In 2014, the Supreme Court definitively rejected the presumption of 

prudence in Fifth Third Bancorp v. Dudenhoeffer, which held that “the law does not 

create a special presumption favoring ESOP fiduciaries.” 134 S. Ct. 2459, 2467 

(2014). The Court recognized that there is a “legitimate” concern that “subjecting 

ESOP fiduciaries to a duty of prudence without the protection of a special 

presumption will lead to conflicts with the legal prohibition on insider trading,” 

given that “ESOP fiduciaries often are company insiders” subject to allegations 

that they “were imprudent in failing to act on inside information they had about 

the value of the employer’s stock.” Id. at 2469. Nevertheless, the Court reasoned 


                                                     

       1 See, e.g., White v. Marshall & Ilsley Corp., 714 F.3d 980, 989 (7th Cir. 2013) 

(“[P]laintiffs . . .  must allege . . . that the company faced impending collapse or dire 
circumstances that could not have been foreseen by the founder of the plan.” (internal 
quotation marks omitted)); Quan v. Comput. Sci. Corp., 623 F.3d 870, 882 (9th Cir. 2010) 
(“[P]laintiffs must . . . make allegations that clearly implicate the company’s viability as 
an ongoing concern or show a precipitous decline in the employer’s stock combined 
with evidence that the company is on the brink of collapse or is undergoing serious 
mismanagement.” (internal quotation marks and alterations omitted)); Kuper v. Iovenko, 
66 F.3d 1447, 1459 (6th Cir. 1995) (“A plaintiff may . . . rebut th[e] presumption of 
reasonableness by showing that a prudent fiduciary acting under similar circumstances 
 
would have made a different investment decision.”). 

                                                        11 
 
that “an ESOP‐specific rule that a fiduciary does not act imprudently in buying 

or holding company stock unless the company is on the brink of collapse (or the 

like) is an ill‐fitting means of addressing” that issue. Id.  

      Similarly, the Court “agree[d] that Congress sought to encourage the 

creation of ESOPs”; the Court thus “recognized that ‘ERISA represents a careful 

balancing between ensuring fair and prompt enforcement of rights under a plan 

and the encouragement of the creation of such plans.’” Id. at 2470 (quoting 

Conkright  v. Frommert, 559 U.S. 506, 517 (2010)). Still, it concluded that the 

presumption of prudence was not “an appropriate way to weed out meritless 

lawsuits or to provide the requisite ‘balancing.’” Id. The correct standard must 

“readily divide the plausible sheep from the meritless goats,” a task that is 

“better accomplished through careful, context‐sensitive scrutiny of a complaint’s 

allegations.” Id. Notably, the Court criticized the presumption of prudence as 

“mak[ing] it impossible for a plaintiff to state a duty‐of‐prudence claim, no 

matter how meritorious, unless the employer is in very bad economic 

circumstances.” Id. 

      After rejecting the pro‐fiduciary presumption, Fifth Third “consider[ed] 



                                            12 
 
 
more fully one important mechanism for weeding out meritless claims, the 

motion to dismiss for failure to state a claim.” Id. at 2471. The Court first 

determined that a duty‐of‐prudence claim may lie against ESOP fiduciaries only 

where it is alleged that fiduciaries “behaved imprudently by failing to act on the 

basis of nonpublic information that was available to them because they were 

[corporate] insiders.” Id. at 2472. To plead such a claim, plaintiffs must “plausibly 

allege an alternative action that the defendant could have taken that would have 

been consistent with the securities laws and that a prudent fiduciary in the same 

circumstances would not have viewed as more likely to harm the fund than to 

help it.” Id.  

       In analyzing any proposed alternative action, three considerations are to 

“inform the requisite analysis.” Id. First, the “duty of prudence cannot require an 

ESOP fiduciary to perform an action—such as divesting the fund’s holdings of 

the employer’s stock on the basis of inside information—that would violate the 

securities laws.” Id. Second, “where a complaint faults fiduciaries for failing to 

decide, on the basis of the inside information, to refrain from making additional 

stock purchases or for failing to disclose that information to the public so that the 



                                          13 
 
 
stock would no longer be overvalued, . . . courts should consider” whether such 

actions “could conflict with the complex insider trading and corporate disclosure 

requirements imposed by the federal securities laws or with the objectives of 

those laws.” Id. at 2473. And third, courts assessing these same alternatives 

“should also consider whether the complaint has plausibly alleged that a 

prudent fiduciary in the defendant’s position could not have concluded” that 

those alternatives “would do more harm than good to the fund by causing a 

drop in the stock price and a concomitant drop in the value of the stock already 

held by the fund.” Id.  

      This last consideration is the source of the parties’ dispute here. The Court 

first set out a test that asked whether “a prudent fiduciary in the same 

circumstances would not have viewed [an alternative action] as more likely to 

harm the fund than to help it.” Id. at 2472 (emphasis added). This formulation 

suggests that courts ask what an average prudent fiduciary might have thought. 

But then, only a short while later in the same decision, the Court required judges 

to assess whether a prudent fiduciary “could not have concluded” that the action 

would do more harm than good by dropping the stock price. Id. at 2473 



                                         14 
 
 
(emphasis added). This latter formulation appears to ask, not whether the average 

prudent fiduciary would have thought the alternative action would do more 

harm than good, but rather whether any prudent fiduciary could have 

considered the action to be more harmful than helpful. It is not clear which of 

these tests determine whether a plaintiff has plausibly alleged that the actions a 

defendant took were imprudent in light of available alternatives. 

      Lower courts have struggled with how to apply the Court’s decision in the 

ensuing years, and the high court has yet to resolve the interpretive difficulties. 

In the wake of Fifth Third, the Ninth Circuit reversed a district court’s dismissal 

of ERISA claims based, in part, on alleged breaches of the duty of prudence in 

light of the fiduciaries’ inside information. Harris v. Amgen, Inc., 770 F.3d 865 (9th 

Cir. 2014), amended and superseded, 788 F.3d 916 (9th Cir. 2015), rev’d, 136 S. Ct. 758 

(2016). The court rejected Amgen’s argument that removing the ESOP fund as an 

investment option would have risked causing the employer’s stock price to drop. 

Though the Ninth Circuit acknowledged that removing the fund “would have 

sent a negative signal to investors if the fact of the removal had been made 

public,” the court determined that it would do so by implicitly disclosing that the 



                                          15 
 
 
company was experiencing problems; thus, “the ultimate decline in price would 

have been no more than the amount by which the price was artificially inflated.” 

Id. at 878. The court also rejected Amgen’s argument that defendants could not 

legally remove the fund based on inside information, finding that declining to 

allow additional investments “would not thereby have violated the prohibition 

against insider trading, for there is no violation absent purchase or sale of stock.” 

Id. at 879. Moreover, the court explained, this supposed conundrum could have 

been easily resolved “[i]f defendants had revealed material information in a 

timely fashion to the general public (including plan participants),” which “would 

have simultaneously satisfied their duties under both the securities laws and 

ERISA.” Id. at 878‐79. 

      The Supreme Court summarily reversed the Ninth Circuit, holding that it 

failed to adequately scrutinize the plaintiffs’ pleadings. Amgen Inc. v. Harris, 136 

S. Ct. 758, 760 (2016) (per curiam). The Court did not reject the Ninth Circuit’s 

reasoning outright. Rather, it found a mismatch between that reasoning and the 

allegations in the “current form” of the complaint regarding whether “a prudent 

fiduciary in the same position ‘could not have concluded’ that the alternative 



                                          16 
 
 
action ‘would do more harm than good.’” Id. (quoting Fifth Third, 134 S. Ct. at 

2473). The Court stated: 

      The Ninth Circuit’s proposition that removing the Amgen Common 
      Stock Fund from the list of investment options was an alternative 
      action that could plausibly have satisfied Fifth Third’s standards may 
      be true. If so, the facts and allegations supporting that proposition 
      should appear in the stockholders’ complaint. Having examined the 
      complaint, the Court has not found sufficient facts and allegations to 
      state a claim for breach of the duty of prudence. 

Id. “Amgen’s analysis, however, neglects to offer any guidance about what facts a 

plaintiff must plead to state a plausible claim for relief.” Saumer v. Cliffs Nat. Res. 

Inc., 853 F.3d 855, 865 (6th Cir. 2017). This is in part because the complaint in 

Amgen included no allegations regarding proposed alternative actions beyond 

the bare assertion that they were available.2 Accordingly, Amgen’s import could 

                                                    

        2 The relevant allegations in the Amgen complaint are found in a single paragraph 

that is repeated twice verbatim: 
 
        Defendants  had  available  to  them  several  different  options  for  satisfying 
        this  duty,  including:  making  appropriate  disclosures  as  necessary; 
        divesting the Plan of Company Stock; precluding additional investment in 
        Company Stock; consulting independent fiduciaries regarding appropriate 
        measures to take in order to prudently and loyally serve the participants of 
        the Plan; or resigning as fiduciaries of the Plan . . . . 
         
Harris v. Amgen, Inc., No. 07 Civ. 5442, Dkt. No. 168, ¶¶ 290, 344 (C.D. Cal. Mar. 23, 
 
2010). These alternatives were not fleshed out in any further detail and the complaint 

                                                       17 
 
be interpreted in multiple ways. It might clarify what was implicit in Fifth Third: 

that allegations about why an alternative action would do more good than harm 

must appear in the complaint itself, not merely in a court’s opinion. Or it might 

instead confirm that the “could not have concluded” language from Fifth Third 

created a separate standard that must independently be satisfied to plead a duty‐

of‐prudence claim. 

      The parties spar over which of these two interpretations is correct. The 

Plan defendants urge us to view Fifth Third and Amgen as setting out a restrictive 

test, noting that at least two of our sister circuits have adopted that 

interpretation. See Saumers, 853 F.3d at 864‐65; Whitley v. BP, P.L.C., 838 F.3d 523, 

529 (5th Cir. 2016). Jander notes that no duty‐of‐prudence claim against an ESOP 

fiduciary has passed the motion‐to‐dismiss stage since Amgen, and he asserts that 

the courts—and the Plan defendants—have misread that decision. According to 

Jander, imposing such a heavy burden at the motion‐to‐dismiss stage runs 

contrary to the Supreme Court’s stated desire in Fifth Third to lower the barrier 

set by the presumption of prudence. Our sole precedential post‐Amgen duty‐of‐

                                                    
 
was never amended following Fifth Third. 

                                                       18 
 
prudence opinion does not explicitly take a side in this dispute. See Rinehart v. 

Lehman Bros. Holdings Inc., 817 F.3d 56, 68 (2d Cir. 2016), cert. denied, 137 S. Ct. 

1067 (2017).  

      We need not here decide which of the two standards the parties champion 

is correct, however, because we find that Jander plausibly pleads a duty‐of‐

prudence claim even under the more restrictive “could not have concluded” test. 

      B.     The Plaintiffs’ Duty‐of‐Prudence Claim 

      The district court held that Jander failed to state a duty‐of‐prudence claim 

under ERISA because a prudent fiduciary could have concluded that the three 

alternative actions proposed in the complaint—disclosure, halting trades of IBM 

stock, or purchasing a hedging product—would do more harm than good to the 

fund. We respectfully disagree. Jander has limited the proposed alternative 

actions on appeal to just one: early corrective disclosure of the microelectronics 

division’s impairment, conducted alongside the regular SEC reporting process. 

Several allegations in the amended complaint, considered in combination and 

“draw[ing] all reasonable inferences in plaintiff’s favor,” Panther Partners Inc. v. 

Ikanos Commc’ns, Inc., 681 F.3d 114, 119 (2d Cir. 2012) (citation omitted), plausibly 



                                           19 
 
 
establish that a prudent fiduciary in the Plan defendants’ position could not have 

concluded that corrective disclosure would do more harm than good. 

      First, the Plan defendants allegedly knew that IBM stock was artificially 

inflated through accounting violations. As the district court found, Jander has 

plausibly alleged a GAAP violation, and “in view of the lower pleading 

standards applicable to an ERISA action, [he has] plausibly pled that IBM’s 

Microelectronics unit was impaired and that the Plan fiduciaries were aware of 

its impairment.” Jander I, 205 F. Supp. 3d at 542. 

      Second, the Plan defendants allegedly “had the power to disclose the truth 

to the public and correct the artificial inflation.” App. 85. Two of the Plan 

defendants “were uniquely situated to fix this problem inasmuch as they had 

primary responsibility for the public disclosures that had artificially inflated the 

stock price to begin with.” Id. The district court thought that the complaint failed 

to account for the risks that “an unusual disclosure outside the securities laws’ 

normal reporting regime could spook the market, causing a more significant 

drop in price than if the disclosure were made through the customary 

procedures.” Jander II, 272 F. Supp. 3d at 451 (citation omitted). This reasoning 



                                          20 
 
 
assumes that any disclosure would have to have been “outside the securities’ 

laws normal reporting regime.” Id. Yet the class period here runs from January 

through October 2014. The amended complaint therefore plausibly alleges that 

disclosures could have been included within IBM’s quarterly SEC filings and 

disclosed to the ESOP’s beneficiaries at the same time in the Plan defendants’ 

fiduciary capacity. See App. 60‐61. 

      Third, Jander alleges that the defendants’ failure promptly to disclose the 

value of IBM’s microelectronics division “hurt management’s credibility and the 

long‐term prospects of IBM as an investment” because the eventual disclosure of 

a prolonged fraud causes “reputational damage” that “increases the longer the 

fraud goes on[].” App. 87. The district court dismissed this allegation as an 

“argument [that] rests on hindsight,” which “says nothing about what a prudent 

fiduciary would have concluded under the circumstances then prevailing.” 

Jander II, 272 F. Supp. 3d at 450. But Jander’s argument is not retrospective. A 

reasonable business executive could plausibly foresee that the inevitable 

disclosure of longstanding corporate fraud would reflect badly on the company 

and undermine faith in its future pronouncements. Moreover, Jander bolsters 



                                         21 
 
 
this inference by citing economic analyses that show that reputational harm is a 

common result of fraud and grows the longer the fraud is concealed, translating 

into larger stock drops. 

      The court below rejected the argument that an earlier disclosure would 

have minimized the eventual stock price correction, on the ground that it was 

“not particular to the facts of this case and could be made by plaintiffs in any 

case asserting a breach of ERISA’s duty of prudence.” Jander II, 272 F. Supp. 3d at 

449 (quoting Jander I, 205 F. Supp. 3d at 546); see also id. at 450 & n.2. (criticizing 

plaintiffs for not “retaining an expert to perform a quantitative analysis to show 

more precisely how Plan participants are harmed . . . by purchasing Fund shares 

at artificially high prices” but further noting that “even that may not be enough” 

to state a claim). And although Jander cited a number of economic studies to 

support his argument, the court said that this evidence “only underscores the 

general, theoretical, and untested nature of [the] allegations.” Id. at 449.  

      However, the possibility of similar allegations in other ERISA cases does 

not undermine their plausibility here (or, for that matter, elsewhere), nor does it 

mean that the district court should not have considered them. To the contrary, in 



                                            22 
 
 
evaluating the defendants’ motion to dismiss, the district court was required to 

accept the complaint’s well‐pleaded allegations as true. Assertions grounded in 

economic studies of general market experience cannot be dismissed as merely 

“theoretical,” and the fact that they are “untested” at this early stage of the 

litigation does not necessarily render them implausible. Moreover, as Jander 

points out, there are a number of other determinations that must be made in a 

fact‐specific way before these allegations come into play: whether there was an 

ongoing act of concealment, for instance, and whether that concealment was 

known by the fiduciaries such that further investigation would not be needed 

and disclosure would not be premature. Courts would also have to assess 

whether the circumstances would nevertheless have made immediate disclosure 

particularly dangerous, such that the generalized economic analyses put forward 

here would not apply. See, e.g., Rinehart, 817 F.3d at 68 (“A prudent fiduciary 

could have concluded that divesting Lehman stock, or simply holding it without 

purchasing more, would do more harm than good. Such an alternative action in 

the summer of 2008 could have had dire consequences.” (citation and internal 

quotation marks omitted)). While these economic analyses will usually not be 



                                          23 
 
 
enough on their own to plead a duty‐of‐prudence violation, they may be 

considered as part of the overall picture. 

       Fourth, the complaint alleges that “IBM stock traded in an efficient 

market,” such that “correcting the Company’s fraud would reduce IBM’s stock 

price only by the amount by which it was artificially inflated.” App. 51. It is well 

established that “the market price of shares traded on well‐developed markets 

reflects all publicly available information.” Basic Inc. v. Levinson, 485 U.S. 224, 246 

(1988). Accordingly, Jander plausibly alleges that a prudent fiduciary need not 

fear an irrational overreaction to the disclosure of fraud.3 

       Fifth and finally, the defendants allegedly knew that disclosure of the truth 

regarding IBM’s microelectronics business was inevitable, because IBM was 

likely to sell the business and would be unable to hide its overvaluation from the 

public at that point. See App. 88. This allegation is particularly important. In the 

normal case, when the prudent fiduciary asks whether disclosure would do more 

harm than good, the fiduciary is making a comparison only to the status quo of 

                                                     

       3 This is not inconsistent with the prior allegation regarding reputational harm. 

Rational investors could well conclude that companies that allow fraud to continue 
 
longer are more poorly run, for example. 

                                                        24 
 
non‐disclosure. In this case, however, the prudent fiduciary would have to 

compare the benefits and costs of earlier disclosure to those of later disclosure—

non‐disclosure is no longer a realistic point of comparison. Accordingly, when a 

“drop in the value of the stock already held by the fund” is inevitable, Fifth Third, 

134 S. Ct. at 2473, it is far more plausible that a prudent fiduciary would prefer to 

limit the effects of the stock’s artificial inflation on the ESOP’s beneficiaries 

through prompt disclosure.  

      The district court thought that the potential sale of the microelectronics 

business cut the other way. Jander II, 272 F. Supp. 3d at 451 (theorizing that a 

prudent fiduciary could think disclosure might “spook potential buyers”). But 

we think any potential purchaser would surely conduct its own due diligence of 

the business prior to purchasing it. In that context, it makes little sense to fear 

“spooking” a potential buyer by publicly disclosing what that buyer would 

surely discover on its own. Accordingly, a prudent fiduciary would have known 

that a potential purchaser’s due diligence would likely result in discovery of the 

business’s problems in any event. Indeed, that is precisely what appears to have 

occurred, as IBM paid $1.5 billion to GlobalFoundries as part of its sale of the 



                                           25 
 
 
microelectronics business, the announcement of which constituted corrective 

disclosure to the public markets in this action. The allegations regarding the sale 

of the microelectronics business, far from undermining Jander’s duty‐of‐

prudence claim, instead tip the scales toward plausibility. 

      The Plan defendants have one arrow left in their quiver. According to the 

district court, Jander’s corrective disclosure theory did not sufficiently account 

for the effect of disclosure on “the value of the stock already held by the fund.” 

Fifth Third, 134 S. Ct. at 2473. Specifically, the court found that the complaint 

failed to satisfy Fifth Third in part because “even if the stock price dropped 

marginally as a result of a corrective disclosure, the net effect of that drop on 

more than $110 million purchased by Plan participants could have been 

substantial.” Jander II, 272 F. Supp. 3d at 450.  But, as described above, non‐

disclosure of IBM’s troubles was no longer a realistic option, and a stock‐drop 

following early disclosure would be no more harmful than the inevitable stock 

drop that would occur following a later disclosure. Thus, contrary to the district 

court’s conclusion, the effect of disclosure on “the value of the stock already held 

by the fund,” Fifth Third, 134 S. Ct. at 1473, does not point in defendants’ favor. 



                                          26 
 
 
       To be sure, further record development might not support findings so 

favorable to Jander and adverse to the Plan defendants. But drawing all 

reasonable inferences in Jander’s favor, as we are required to do at this stage, and 

keeping in mind that the standard is plausibility—not likelihood or certainty—

we conclude that Jander has sufficiently pleaded that no prudent fiduciary in the 

Plan defendants’ position could have concluded that earlier disclosure would do 

more harm than good. We therefore hold that Jander has stated a claim for 

violation of ERISA’s duty of prudence. 

III.   The Interplay Between the ERISA and Securities Fraud Suits 

       One issue remains for us to address: the relevance, if any, of the parallel 

securities fraud suit against IBM. As already noted, the district court dismissed 

that case, and the plaintiffs did not appeal. The district court found that the 

plaintiffs had “fail[ed] to raise a strong inference that the need to write‐down 

Microelectronics was so apparent to Defendants before the announcement, that a 

failure to take an earlier write‐down amounts to fraud,” or that the Plan 

defendants knew that IBM’s earnings‐per‐share projections “lacked a reasonable 

basis when they were made.” Insulators, 205 F. Supp. 3d at 537‐38 (internal 



                                          27 
 
 
quotation marks and alterations omitted). The plaintiffs therefore could not 

plausibly plead scienter. Id. at 535, 537‐38. The Plan defendants assert that 

allowing Jander’s ERISA claim to go forward on essentially the same facts would 

lead to an end run around the heightened pleading standards for securities fraud 

suits set out in the Private Securities Litigation Reform Act (“PSLRA”), 15 U.S.C. 

§ 78u‐4(b). While this concern is not without merit, it does not provide a basis to 

affirm the district court’s dismissal of Jander’s duty‐of‐prudence claim.  

      The Insulators holding is not preclusive as to this case, because the PSLRA 

does not apply to ERISA actions. “No heightened pleading standard applies [to 

duty‐of‐prudence claims]; it is enough to provide the context necessary to show a 

plausible claim for relief.” Allen v. GreatBanc Tr. Co., 835 F.3d 670, 674 (7th Cir. 

2016); see also Rogers v. Baxter Int’l, Inc., 521 F.3d 702, 705 (7th Cir. 2008) (holding 

that the PSLRA does not apply to ERISA claims). This is clear from the text of the 

PSLRA itself, which is limited to actions under the securities laws. See Pub. L. 

No. 104‐67, tit. I, § 101(b) (codified as amended at 15 U.S.C. § 78u‐4(a)(1)) (“The 

provisions of this subsection shall apply in each private action arising under this 

title [Title 15] that is brought as a plaintiff class action pursuant to the Federal 



                                            28 
 
 
Rules of Civil Procedure.”); 15 U.S.C. § 78u‐4(a)(1) (limiting the PSLRA’s reach to 

any “private action arising under this chapter [the Securities Exchange Act of 

1934] that is brought as a plaintiff class action”). Additionally, the legislative 

history of the PSLRA indicates that Congress heightened the pleading 

requirements for fraud because the securities fraud laws were being abused and 

“[u]nwarranted fraud claims can lead to serious injury to reputation for which 

our legal system effectively offers no redress.” H.R. Conf. Rep. 104‐369, at 41 

(1995), 1995 U.S.C.C.A.N. 730, 740; see Tellabs, Inc. v. Makor Issues & Rights, Ltd., 

551 U.S. 308, 320 (2007) (noting that the PSLRA was “[d]esigned to curb 

perceived abuses of the § 10(b) private action”). In ERISA cases such as this, 

however, plaintiffs are not accusing defendants of fraud. They are accusing 

defendants only of violating a fiduciary duty of prudence, which does not carry 

the same stigma.  

      Nor have we applied other, similar heightened pleading standards to 

ERISA claims. Only when plaintiffs invoke the fraud exception to ERISA’s usual 

statutes of limitations, for instance, have we required them to follow the 

heightened pleading standards for fraud laid out in Federal Rule of Civil 



                                           29 
 
 
Procedure 9(b). See Janese v. Fay, 692 F.3d 221, 228 (2d Cir. 2012); see also Concha v. 

London, 62 F.3d 1493, 1502 (9th Cir. 1995) (holding that Rule 9(b) does not apply 

to ERISA fiduciary‐duty claims). 

      “ERISA and the securities laws ultimately have differing objectives 

pursued under entirely separate statutory schemes designed to protect different 

constituencies—ERISA plan beneficiaries in the first instance and purchasers and 

sellers of securities in the second.” In re Lehman Bros. Sec. & ERISA Litig., 113 F. 

Supp. 3d 745, 768 (S.D.N.Y. 2015), aff’d sub nom. Rinehart, 817 F.3d 56; accord In re: 

BP Sec., Derivative & Emp’t Ret. Income Sec. Act (ERISA) Litig., 734 F. Supp. 2d 

1380, 1382 (J.P.M.L. 2010). Congress has chosen different structures to handle 

different claims; it is not our role to tie together what Congress has chosen to 

keep separate. If plaintiffs do begin to abuse ERISA in the way Congress felt they 

have abused the securities laws, then Congress can amend ERISA accordingly. 

      Just because the dismissal of the parallel securities suit is not preclusive, 

however, does not mean that it is irrelevant. Our recognition of a plausible 

ERISA duty‐of‐prudence claim assumes—consistent with the Insulators ruling—

that the Plan defendants did not commit securities fraud but, nevertheless, that 



                                           30 
 
 
Jander plausibly alleges that the Plan defendants had the requisite knowledge of 

overvaluation to raise fiduciary responsibilities consistent with the standard 

identified in Fifth Third. Since the Insulators suit was dismissed and not appealed, 

Jander may not allege directly or indirectly that the Plan defendants committed 

securities fraud. However, he may of course allege (and attempt to prove) that 

the Plan defendants knew about the microelectronics division’s overvaluation 

and failed to disclose it. 

                                   CONCLUSION 

      For the foregoing reasons, we REVERSE the judgment below and 

REMAND this matter to the district court for further proceedings consistent with 

this opinion. 




                                         31